Citation Nr: 1744365	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-24 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral musculoligamentous strain. 

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected lumbosacral musculoligamentous strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a bilateral hip condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's lumbosacral musculoligamentous strain is not productive of forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome, having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months during the relevant period.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for lumbosacral musculoligamentous strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC 5242.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  § 4.25. 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2, 4.41.  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed in further detail below, the Board finds that a disability rating in excess of 20 percent for lumbosacral musculoligamentous strain is not warranted.

During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA spine examinations in April 2010 and November 2016.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the condition of the Veteran's service-connected lumbosacral musculoligamentous strain.  

As reflected in each of the above-cited VA examination reports, the Veteran does not have forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Throughout the period on appeal, the Veteran's forward flexion of the thoracolumbar spine was 55 degrees or more.  Both VA examinations noted that the Veteran's entire cervical spine and entire thoracolumbar spine were not fixed in flexion or extension.  Accordingly, there is no evidence of record indicating that the Veteran experienced symptomatology warranting a higher disability evaluation. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  8 Vet. App. at 202.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  Although the most recent VA examination indicates that the Veteran reported experiencing functional limitations when he exercised and bent over, the examiner noted no pain on examination.  In addition, there was no additional loss of function or range of motion after three repetitions.  As such, the Veteran did not demonstrate, and the evidence of record does not show that, even with consideration of pain and the functional impact of pain, the Veteran had limitation of motion for forward flexion equivalent to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Therefore, a higher evaluation of 40 percent under the General Rating Formula is not warranted.

The Board has also considered whether a higher evaluation is warranted under DC 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a. 

Intervertebral disc syndrome (IVDS) may be evaluated under the General Rating Formula or under the IVDS Formula whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note (6). 

Under the IVDS Formula, a 40 percent disability rating is the next higher rating that is provided for intervertebral disc syndrome based on incapacitating episodes.  A 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  C.F.R. § 4.71a, DC 5243, Note (1).

There is no medical evidence on file showing incapacitating episodes of such requiring bed rest prescribed by a physician.  As there are no VA treatment records for incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a higher rating under the IVDS Formula is not warranted.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected lumbosacral musculoligamentous strain.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran is already in receipt of separate disability ratings for radiculopathy of the right and left lower extremities, and those issues are not presently before the Board.  Therefore, the question is whether the Veteran has any other associated neurological abnormalities associated with his back disability.  VA treatment records do not show that the Veteran has any other neurological abnormalities associated with his lumbosacral musculoligamentous strain.  Notably, the Veteran has made no report, and review of the electronic record shows no evidence, of any other objective neurologic abnormalities associated with the lumbar spine disability.  As such, there is no evidence of record to warrant any additional separate disability ratings on this basis.  

For the foregoing reasons, the Board finds that a disability rating in excess of 20 percent for lumbosacral musculoligamentous strain is not warranted.  


ORDER

Entitlement to a disability rating in excess of 20 percent for lumbosacral musculoligamentous strain is denied.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claim for service connection for a bilateral hip condition, to include as secondary to service-connected lumbosacral musculoligamentous strain.  

The Board finds that the most recent June 2015 VA examination is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).  The examiner indicated that it is less likely than not that the Veteran's bilateral hip condition is due to his service-connected lumbosacral musculoligamentous strain.  However, the examiner did not address whether the Veteran's bilateral hip condition is aggravated by his back disability, and therefore the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Based on the foregoing, the Board finds that an addendum opinion is warranted.  

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  Obtain the Veteran's VA treatment records from November 2016 to present.

2.  Obtain an addendum opinion from a clinician to determine the nature and etiology of the Veteran's bilateral hip condition.  The entire claims file must be made available to the clinician, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.  After thorough review of the claims file, the examiner should answer the following questions:

a)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hip condition was caused by his back disability?

b)  If the back disability did not cause a bilateral hip condition, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hip condition was aggravated (permanently worsened beyond its natural progression) by his back disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of a bilateral hip condition by the service-connected disability.

c)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hip condition began in service or is otherwise related to a disease, event, or injury in service?

A complete rationale for any opinion provided is requested.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claim in light of all the evidence of record.  If the issue on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


